     Case 4:18-cv-11930-LVP-EAS ECF No. 50 filed 10/27/20      PageID.289   Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

CLARY DOSS,

                   Plaintiff,                       Civil Case No. 18-11930
                                                    Honorable Linda V. Parker
v.

CORIZON MEDICAL
CORPORATION and DONALD
HAIDERER,

                   Defendants.
                                       /

OPINION AND ORDER (1) ADOPTING MAGISTRATE JUDGE’S AUGUST 26,
   2020 REPORT AND RECOMMENDATION [ECF NO. 44]; (2) GRANTING
DEFENDANTS CORIZON HEALTH, INC.’S AND DONALD HAIDERER, D.O.’S
    MOTION FOR SUMMARY JUDGMENT FOR FAILURE TO EXHAUST
 ADMINISTRATIVE REMEDIES [ECF NO. 37]; AND (3) DENYING AS MOOT
 PLAINTIFF’S MOTION FOR EXTENSION OF TIME TO FILE OBJECTIONS
                          [ECF NO. 49]

       Plaintiff Clary Doss—a state prisoner at the Chippewa Correctional Facility in

Kincheloe, Michigan—filed this pro se action under 42 U.S.C. § 1983 against Corizon

Medical Corporation and Dr. Donald Haiderer, alleging that Defendants violated his

Eighth and Fourteenth Amendment rights by failing to remove the cataract from his right

eye, which caused “unnecessary pain and suffering, including partial blindness for

several years.” (ECF No. 32 at Pg. ID 109.) Defendants subsequently moved for

summary judgment. (ECF No. 37.) The Court referred the matter to Magistrate Judge

Elizabeth A. Stafford for all pretrial proceedings, including a hearing and determination
   Case 4:18-cv-11930-LVP-EAS ECF No. 50 filed 10/27/20           PageID.290    Page 2 of 3




of all non-dispositive matters pursuant to 28 U.S.C. § 636(b)(1)(A) and/or a report and

recommendation (“R&R”) on all dispositive matters pursuant to 28 U.S.C. §

636(b)(1)(B). (ECF No. 39.)

        On August 26, 2020, Magistrate Judge Stafford issued a R&R, recommending that

the Court grant Defendants’ Motion for Summary Judgment. (ECF No. 44.) In the R&R,

Magistrate Judge Stafford concluded that Plaintiff failed to exhaust all available

administrative remedies and his failure to do so could not be excused. (See id. at Pg. ID

276.)

        At the conclusion of the R&R, Magistrate Judge Stafford informed the parties that

they must file any objections to the R&R within 14 days. (Id.) She further advised that,

“[i]f a party fails to timely file specific objections, any further appeal is waived.” (Id.

(citing Howard v. Secretary of HHS, 932 F.2d 505 (6th Cir. 1991).) On September 9,

Plaintiff filed a Motion for Extension of Time to File Objections. (ECF No. 45.) The

Court granted Plaintiff’s motion and ordered objections to be filed by October 13. (ECF

No. 46.) On September 28, Plaintiff requested an additional extension. (ECF No. 47.)

The Court granted Plaintiff’s request, ordered objections to be filed by October 23, and

noted that no further extensions would be granted. (ECF No. 48.) Plaintiff did not file

objections, and the time to do so has expired.

        The Court reviewed the August 26, 2020 R&R and concurs with the conclusions

reached by Magistrate Judge Stafford. The Court therefore (i) ADOPTS the R&R (ECF


                                               2
   Case 4:18-cv-11930-LVP-EAS ECF No. 50 filed 10/27/20        PageID.291   Page 3 of 3




No. 44); (ii) GRANTS Defendants Corizon Health, Inc.’s & Donald Haiderer, D.O.’s

Motion for Summary Judgment for Failure to Exhaust Administrative Remedies (ECF

No. 37); and (iii) DENIES Plaintiff’s Motion for Extension of Time to File Objections

(ECF No. 49) as moot.

      IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE

 Dated: October 27, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 and/or pro se parties on this date, October 27, 2020, by electronic and/or U.S. First
 Class mail.

                                                s/ R. Loury
                                                Case Manager




                                            3
